Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
Status of the claims
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on 01/21/2022.  
Claims 1-20, 22, 25-27, and 29-32 are pending. Claims 2, 8, 13, and 18 are withdrawn because they are directed to non-elected invention.
Claims 1, 3-7, 9-12, 14-17,19 and 31-32 are under the examination. The claims are examined in the embodiment directed the elected species of nucleic acid expression, oligonucleotide probes and the method step (a) of the claims. 
The amendment overcome prior 112 (b) indefiniteness rejection. 
 Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 3-4, 12, 14-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural 
Step 1
Claim 3, which depends from claim 1 is analyzed. The claim is directed to a method of obtaining a gene expression profile in a biological sample from a patient. 
Independent claim 12 also recites a method of diagnosing or prognosing prostate cancer in a patient. Thus, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1: Evaluating whether the claim recites a Judicial Exception
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claim 3, which depends from claim 1, is directed to detecting expression of a plurality of genes in a biological sample obtained from the African descent patient and determining if the biological sample contains prostate cancer using the detected expression data. Thus, the claim sets forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer. Claim 4, which depends from claim 1, is directed to having overexpression of at least one gene from PCA3, PCGEM1 and PSGR genes as compared to a control or threshold to indicate the presence of prostate cancer in the biological sample. Thus, claim 4 sets forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer. This type of correlation is a consequence of 
 	Furthermore, the recitation as “determining” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Accordingly, claim 3 is directed to at least once exception which may be termed, law of nature or an abstract idea or both (Step 2A Prong 1: Yes)
Claim 12 is directed to detecting expression of a plurality of genes in a biological sample obtained from the African descent patient for diagnosing or prognosing prostate cancer the patient. Thus, the claim sets forth a correlation between the gene expression in a biological sample from the patient, and diagnosing or prognosing prostate cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, claim 12 is directed to at least once exception which may be termed, law of nature (Step 2A Prong 1: Yes)
Step 2 A Prong 2: Evaluating whether the Judicial Exception is integrated into a practical application
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there 
Step 2 B: Evaluating whether the claim provides an inventive concept
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claims 3 and 12 are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient (e.g. PCA3, PCGEM1, and PSGR genes). Claim 19 is directed to extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes. The methods of extracting mRNA from the biological sample from a patient (e.g. urine sample) including isolating mRNA from the sample from a subject (e.g. mRNA from exosomes), performing reverse transcribing the extracted mRNA to obtain a cDNA, amplifying the cDNA, and detecting gene expression in the sample, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Srivastava et al. US20160326594A1; Luca et al. WO 2018/065525 Al (priority date of 05 October 2016); Brassell et al. Urologic Oncology: Seminars and Original Investigations; 2009; 27: 562-569; Wang et al. Clin Cancer Res; 2015; 21(21); 4970-4984; Nilsson et al. British Journal of Cancer; 2009; 100: 1603- 1607; Hessels and Schalken. Asian Journal of Andrology; 2013;15: 333–339 (Review); He et al. Journal of Translational Medicine; 2015; 13; 54; 1-14; and 
Therefore, the claims are not directed to patent eligible subject matter.
Claim 14, which depends from claim 12, respectively, further limits the detected gene expressions that indicate the presence of the prostate cancer in the biological sample. Claim 15-16 and 19, further limit the biological sample. Claim 17, further limits the expression. These limitations merely recite to narrow the scope of the inventions and do not meaningfully limit the exception, thus, they do not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on pages 7-11 of the remarks mailed on 01/21/2022. 
 	The response first discusses the examination guidelines set forth a two-step subject matter eligibility test stated in MPEP 2106 (III) (see page 7-8). 
With regard to claims 3-4, the response asserts that the method of claim 1, from which claims 3-4 depend, is directed to patentable subject matter, thus, claims 3 and 4 directed towards a method of obtaining a gene expression profile, are patent 
This response has been thoroughly reviewed but not found persuasive. The instant claim 3 directed to “A method of obtaining a gene expression profile in a biological sample from a patient, the method comprising: a) detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes is selected because the patient is of African descent and comprises at least the following genes: PCA3, PCGEM1, and PSGR; and further comprising a step of determining if the biological sample contains prostate cancer using the expression data obtained in step a). 
The instant claim 4 is directed to “A method of obtaining a gene expression profile in a biological sample from a patient, the method comprising: a) detecting expression of a plurality of genes in a biological sample obtained from the patient, 
The recitations of instant claims 3 and 4 are different from the claim 1 of the example 29, because claim 1 does not recite any judicial exception, for example, no abstract idea; or no natural phenomenon or no law of nature that sets forth a correlation with JUL-1 from a human patient. However, claims 3 and 4 re directed to a judicial exception, law of nature as the limitation of the claims set forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer (Step 2A Prong One: Yes).  The instant claim 3 is also directed to an abstract idea (see prior office action page 7). In addition, the recitations of instant claims 3 and 4 are similar to claim 2 of the Example 29, in which, the claim 2 is directed to a directed to a judicial exception, law of nature as the limitation of claims set forth a correlation between the presence of JUL-1 in a patient’s plasma and the presence of julitis in the patient (see page 11-12 of the example).
With regard to claims 12, 14-17 and 19, the response asserts comparing 101 analysis of claims 2-4 of Example 29 (the Subject Matter Eligibility Examples: Life Sciences), and instant claim 12 and its dependent claims 14-17 and 19 (see page 9-11 of the remark). The response further discusses the analysis of claims 2 and 3 of the example 29 for Step 1 through Step 2B, particularly for the claim 3 that "there is no evidence that porcine antibodies were routinely or conventionally used to detect human 
The response asserts that instant claim 12 is directed towards a process diagnosing or prognosing prostate cancer by detecting expression of a plurality of genes (i.e., (a) at least PCA3, PCGEM1, and PSGR when the patient is of African descent, or (b) at least six of NKX2-3, DLX1, HOXC4, HOXC6, PSGR, PCA3, PCGEM1, ERG, COL10A1, and CTBP1, thus, the claim recites unconventional steps that are more than mere instructions to apply a correlation using known, routine techniques in the art. 
The response further asserts that “the existence of the genes was known in the art, it was not known that the specifically identified gene expression profile of (a) PCA3, PCGEM1, and PSGR when the patient is of African descent or (b) ……………could be used to diagnose or prognose prostate cancer. Such a step of detecting expression of these specific genes, which is unconventional and not previously known in the art, amounts to significantly more than "mere instruction to 'apply' the correlation and critical thinking step (the exception) using well-understood, routine, or conventional techniques in the field." Life Sciences Example at 13”.
This response has been thoroughly reviewed but not found persuasive. First, the instant claim 12 requires detecting expression of a plurality of genes in a biological sample obtained from a patient, wherein the patient is of African descent and wherein the plurality of genes comprises at least the following genes PCA3, PCGEM1, and PSGR (for method step (a) which is an elected species). In this situation, the recitation 
Accordingly, the rejection is maintained. 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1, 3-7, 12, 14-17, and 32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reams (Reams et al. Infectious Agents and Cancer; 2009; 4;Suppl 1:S3: p 1-7, cited in IDS), as evidenced by Jia et al. Cancer Res; 2011;71(7): 2476-2487 with https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved from internet, retrieved on 10/19/2021.
With regard to claims 1 and 12, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes comprises at least the following genes: PCA3, PCGEM1, and PSGR.
Reams teaches a method of detecting mRNA expressions of plurality of genes in prostate tumor samples obtained from African Americans patients (see abstract, p 1 col 1-2, p 2 col 1-2, Figure 2) (Limitations of claims 5-7 and 15-17). Particularly, Reams teaches isolating RNA from the tissue samples and detecting gene expression using Affymetrix U133A human array (p 3 col 1-2). The U133 human array has all PCA3, PCGEM1, and PSGR genes on it (see the evidence). Thus, Reams inherently teaches detecting the recited genes. Reams teaches that each of the 8 prostate tumors and 8 matched control samples underwent single hybridization and was arrayed individually (i.e. samples were not pooled) (p 3 col 1-2). Reams teaches performing the data analysis (p 3 col 2). Reams teaches analyzing microarray data from tumor vs normal for the prostate sample from African American males (Figure 2, p 3 col 1-2). Reams teaches detecting genes that are unique to African American prostate cancer, and observing differential gene expressions between tumor samples and normal samples in African American males (see p 3 col 2 para 1, p 4 col 2 para 6, Figure 2), indicating claim 3)
In addition, Reams teaches detecting gene expression via Affymetrix U133A human array. The array shows having probe sets of PCA3, PCGEM1, and PSGR (see the evidence below). Thus, the teachings of Reams inherently include detecting gene expression of PCA3, PCGEM1, and PSGR in the method. (Limitation of claim 32)
 Furthermore, Reams teaches that the study revealed 67 genes that are differentially expressed in African American Male prostate tumors, compared to Caucasian American Males (p 7 col 1 para 1).  Thus, Reams teaches the method of obtaining a gene expression profile in a biological sample from an African descent patient for diagnosing or prognosing prostate cancer in the patient. 
Accordingly, Reams teaches the limitations of claims 1 and 12. 
With regard to claims 4 and 14, which depends from claims 1 and 12, claims are directed to overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample. In this regard, no method step is required for this limitation. Having the resultant overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR is inherent property of the method of detecting gene expression of a plurality of genes in a biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression of at least one 
Nonetheless, Reams teaches detecting gene expression in prostate cancer tumor and non-tumor matched controls (see p 2 col 1 para 2 through col 2 para 1, see p 4 col 2 para 4, Figure 5). Reams also teaches that each of the 8 prostate tumors and 8 matched control samples underwent single hybridization and was arrayed individually (p 3 col 1 para 2 through col 2 para 1). Reams also teaches detecting differentially expressed genes in the prostate tumor sample vs matched non- tumor prostate tissue in African American males (Figures 2-3, p 4 col 2 para 1-3). This indicates comparting the detected gene expressions of the prostate tumors in the patients with the control samples to determine the presence of the prostate cancer in the biological sample. 
	With regard to claims 6-7 and 16-17, which depends from claims 1 and 12, claims are directed to the biological samples that comprises prostate cells or nucleic acid isolated from prostate cells. Reams teaches isolation RNA from tissue specimens of prostate tumors and detecting gene expression profiles in the prostate tissue samples in the method (p 3 col 1 para 1-2 and col 2). This indicates detection of nucleic acid expression in the method. 
The Evidence
[Jia et al. Cancer Res; 2011;71(7): 2476-2487 with https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved from internet, retrieved on 10/19/2021].
In Jia et al., the reference teaches identifying gene expression changes in prostate tumor biopsies and non-tumor samples in the subjects (abstract, p 2477 col 2, 
 
    PNG
    media_image1.png
    89
    952
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    975
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    43
    975
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    45
    984
    media_image4.png
    Greyscale

Gene Name
Affymetrix Probe Set ID on GPL570
PCA3
232575_at	AF103907 
PSGR (OR51E2)
221424_s_at	NM_030774
PCGEM1
234529_at	AF223389


 

 

Response to Argument
The response traverses the rejection on pages 11-13 of the remarks mailed on 01/21/2022. 
 	The response asserts that “To establish anticipation under 35 U.S.C. § 102, the Office must show that the cited reference discloses each and every element as set forth in Applicants' claims, either expressly or inherently. See MPEP § 2131, quoting Verdegaal Bros. v. Union Oil Co. of California, 814 F .2d 628, 631, 2 USPQ2d 1051, 
The response further asserts that claims 1 and 12 are directed towards detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes is selected because the patient is of African descent and comprises at least the following genes: PCA3, PCGEMl, and PSGR; and Reams as evidence by Jia, fails to teach or suggest any specific plurality of genes. The response asserts that The Affymetrix U133A Array is a commercial microarray for genotyping human genomic DNA samples containing over 14,500 different human genes; and the array may contain probes for detecting PCA3, PCGEMl, and PSGR, but there is no teaching or suggestion in Reams that this specific plurality of three genes would be selected because the patient is of African descent.
This response has been thoroughly reviewed but not found persuasive. First, instant claims 1 and 12 require detecting expression of a plurality of genes in a biological sample obtained from the African descent patient, wherein the plurality of genes is selected because the patient is of African descent. 
In this regard, Reams teaches detecting gene expression patterns that are unique to African American prostate cancer using the affymetrix U133 human arrays, (see abstract, p 2 col 1 para 2 through p 3 col 2 para 1, p 4 col 2 para 6, Figure 2), this teaching shows detecting the plurality of genes to discover gene expressions correspond to the African American prostate cancer patient. This teaching of Reams clearly indicates that the genes in this method were selected because the patient is of 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-7, 9-12, 14-17, 19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovics (Petrovics et al. American Association for Cancer Research, 99th AACR Annual Meeting; 2008; Apr 12-16; San Diego, CA: LB-223: p 1-2). 
With regard to claims 1 and 12, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes comprises at least the following genes: PCA3, PCGEM1, and PSGR.
Petrovics teaches a method of detecting mRNA expressions of gene using urine sample from the patients (n=158) with a suspicion of prostate cancer including African American men (see Materials and Methods, and Results on page 1-2). 
Particularly, Petrovics teaches defining ERG score via normalizing EGR mRNA copies PSA mRNA copies in the urine sample and ERG score is used as an indicator of prostate epithelia cells in urine (see Materials and Methods, on page 1) (Limitations of claims 3, 5-7, 9-11, 15-17 and 19). Petrovics that ERG performed much better in Caucasian & other men (AUC =0.697, sensitivity = 61%, specificity = 74%, n = 109) than in African American men (AUC = 0.540, n = 49) (Result, page 1-2).
Petrovics teaches that association between overexpression of a limited number of genes including PSGR, PCGEM1, PCA3, and ERG and prostate cancer is known (see Background and Objectives, page 1).
 However, Petrovics does not specifically teach detecting the expressions of PSGR, PCGEM1, and PCA3 in a biological sample in the patient of African descent.
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Petrovics, so as to have detected the expression of PSGR, PCGEM1 and PCA3 genes. Petrovics teaches observing overexpression of a number of genes including PSGR, PCGEM1, PCA3 and ERG genes in prostate cancer patients, however, Petrovics does not specifically teach detecting PSGR, PCGEM1, and PCA3 genes in the biological sample obtained from the prostate cancer patient of African descent. Petrovics detecting mRNA expressions of ERG in the African American prostate cancer patient using the urine sample. Thus, it would have been obvious to have detected PSGR, PCGEM1 and PCA3 gene, in the method as taught by Petrovics, in order to achieve a prostate cancer specific gene expression panel to assess the diagnosis or prognosis of the prostate cancer in the patients. (Limitation of claim 32)
With regard to claims 4 and 14, which depends from claims 1 and 12, claims are directed to overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR as compared to a control or a threshold value that indicates the presence of 
With regard to claim 11, claim recites “wherein the control is a housekeeping gene, such as SPDEF or PSA”
As described above, Petrovics teaches the association between overexpression of a limited number of genes including PSGR, PCGEM1, PCA3, and ERG and prostate cancer (Background and Objectives, page 1).  Petrovics also teaches performing a gene score (e.g. ERG score) via normalizing the mRNA of gene copies to PSA mRNA copies in the urine sample that is an indicator of prostate epithelial cells in urine (Materials and Methods). 
With regard to claims 9 and 19, which depend from claims 1 and 12, respectively, claims recite “the method further comprises a step of extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes”.  In this regard, the method of extracting RNA from the urine sample includes having mRNA from the exosomes in the urine. Claim 10, which depends from claim 9, recites “further comprising reverse transcribing the extracted mRNA to obtain a cDNA and amplifying the cDNA prior to the step of detecting expression of the plurality of genes”. Petrovics teaches the method of normalizing EGR mRNA copies PSA mRNA .

9.	Claims 1, 3-7, 9-12, 14-17, 19 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (Srivastava et al. US 2016/0326594 A1, priority date of 30 December 2013), in view of Petrovics (Petrovics et al. Oncogene; 2004: 23: 605–611).
With regard to claims 1 and 12, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes comprises at least the following genes: PCA3, PCGEM1, and PSGR.
Srivastava teaches a method of detecting mRNA expressions of plurality of genes in biological samples obtained from African descent prostate cancer patients (see abstract, para 007-0012, claims 1-3). Particularly, Srivastava teaches detecting gene expression profiles in prostate cancer cells that are found in biological samples including prostate tissue, blood, serum, plasma or urine; and isolating nucleic acids from the cells prior to detecting gene expression (see para 0071-72, claims 1-7). (Limitations of claim 5-7 and 15-17)
claim 31).
	Thus, Srivastava teaches detecting plurality of gene expressions including PCA3 and PSGR genes in a biological sample obtained from African descent prostate cancer patient. Srivastava does not teach detecting PCGEM1 in the method. 
Petrovics teaches detecting RNA expression of PCGEM1 gene in prostate epithelial cells of African-American prostate cancer patients via RT-PCR assay (see abstract, p 607 col 2 para 3-5, Table 1, Figure 3). Petrovics teaches observing increased expression of PCGEM1 in prostate tumor cells of African-American prostate cancer patients compared to matched normal prostate epithelial cells in the patients (p 607 col 2 para 4, Table 1, Figure 3). Petrovics further teaches that PCGEM1 is similar to DD3 (i.e. PCA3) in that these genes are highly prostate-specific, nonprotein-coding genes (see p 605 col 2 para 2). 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Srivastava, so as to have detected the expression of PCGEM1, as taught by Petrovics. Srivastava teaches detecting a plurality of genes (e.g. at least three genes including PCA3 and PSGR) in a biological sample of African descent prostate cancer patients to determine diagnosis or prognosis, as described above. Srivastava does not teach detecting PCGM1. Petrovics teaches observing a signification association between RNA expression of PCGEM1 gene and prostate cancer in African American patients. Thus, it would have been obvious to have detected PCGEM1 gene expression, as taught by Petrovics, in the method of detecting a plurality of gene expressions in African descent prostate cancer patients, as taught by Srivastava, in order to achieve a prostate cancer specific gene expression panel to assess the diagnosis or prognosis of the prostate cancer in the patients.
Thus, the method, as taught by Srivastava in view of Petrovics, would provide a plurality of prostate cancer specific gene expression panel that contains PCA3, PCGEM1 and PSGR. (Limitation of claim 32)
claim 3, which depends from claim 1, claim recites “further comprising a step of determining if the biological sample contains prostate cancer using the expression data obtained in step a)”. 
With regard to claims 4 and 14, which depends from claims 1 and 12, claims are directed to overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample.  In this regard, no method step is required for this limitation. Having the resultant overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR is inherent property of the method of detecting gene expression of a plurality of genes in a biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR genes as comparted a control or a threshold value that indicates the presence of prostate cancer in the biological sample.
Nonetheless, Srivastava teaches detecting a plurality of differential gene expression profiles (e.g. at least 3, 4, 5, 6, 7, 8, 9 or 10 genes) to determine diagnosis or prognosis of prostate cancer in the patient (see para 0045-0046, 0049, 0053-0054). Srivastava also teaches that in the method of diagnosing or prognosing prostate cancer, overexpression of at least 1, 2, 3, 4, 5, 6, 7, or 8 of the group of selected genes including PCA3 and OR51E2/PSGR, as compared to a control sample or threshold value indicates the presence of prostate cancer in the biological sample or an increased risk of developing prostate cancer (see para 0050). 
With regard to claim 11, claim recites “wherein the control is a housekeeping gene, such as SPDEF or PSA”.  Srivastava teaches using housekeeping genes as 
With regard to claims 9 and 19, which depend from claims 1 and 12, respectively, claims recite “the method further comprises a step of extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes”.  In this regard, the method of extracting RNA from the urine sample includes having mRNA from the exosomes in the urine. 
Claim 10, which depends from claim 9, recites “further comprising reverse transcribing the extracted mRNA to obtain a cDNA and amplifying the cDNA prior to the step of detecting expression of the plurality of genes”. 
Srivastava teaches detecting a plurality of gene expressions using urine sample in the method, as described above (also see para 0071-0072). Further, Srivastava teaches that the sample may also contain tumor-derived exosomes (para 0072). Srivastava teaches detecting mRNA or cDNA levels in the method (para 0063-0065). The method of detecting mRNA expression form the urine sample, the method inherently includes extracting mRNA from the exosomes in the urine. Furthermore, Srivastava teaches performing nucleic acid amplification procedure including reverse-transcription PCR (RT-PCR) or real-time RT-PCR (see para 0064). This method . 

10.	Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (Srivastava et al. US 2016/0326594 A1, priority date of 30 December 2013), in view of Petrovics (Petrovics et al. Oncogene; 2004: 23: 605–611), as applied to claims 1, 3-7, 9-12, 14-17, 19 and 31-32, further in view of McKiernan (McKiernan et al. JAMA Oncol.; 2016; 2(7): 882-889).
With regard to claims 9 and 19, which depend from claims 1 and 12, respectively, claims recite “the method further comprises a step of extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes”.  In this regard, the method of extracting RNA from the urine sample includes having mRNA from the exosomes in the urine. 
Claim 10, which depends from claim 9, recites “further comprising reverse transcribing the extracted mRNA to obtain a cDNA and amplifying the cDNA prior to the step of detecting expression of the plurality of genes”.
The teachings of Srivastava in view Petrovics, as applied to claims 1, 9-10, 12 and 19, are fully incorporated here. 
In Srivastava in view Petrovics, the teachings include using isolated mRNA from the urine sample including mRNA from the exosomes of the urine sample. However, Srivastava in view Petrovics does not explicitly describe the method of extracting mRNA from exosomes in the urine sample. 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Srivastava in view of Petrovics, so as to have described the method of extracting mRNA from exosome from the urine sample obtained from the prostate cancer patients, as taught by McKiernan. Srivastava teaches detecting mRNA expressions of plurality of genes using urine samples in African descent. Extraction of RNA from the urine sample include RNA obtained from the exosome because “exosomes encapsulate a portion of the parent cell cytoplasm and are shed into various biofluids, including blood and urine”; and exosomes are a rich source of RNA (see p 883 col 1 para 4 of Mckieman). It would have been obvious to have provided the description of extracting mRNA from the exosome, as taught by . 
Response to Argument
The response traverses the rejection on pages 13-17 of the remarks mailed on 01/21/2022.
(A) 	With regard to the rejection over Petrovics, the response discusses the rejection written in the prior office action and asserts that “Office Action at 15. Although the Office acknowledges that Petrovics 2008 "does not specifically teach detecting the expressions of PSGR, PCGEMl, and PCA3 in a biological sample in the patient of African descent," it would nonetheless have been obvious to do so "in order to achieve a prostate cancer specific gene expression panel to assess the diagnosis or prognosis of the prostate cancer in the patients." 
The response further discusses MPEP 2143, and asserts that “The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."
The response also asserts that both the methods of independent claims 1 and 12 comprise, inter alia, a step of detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes is selected because the patient is of African descent and comprises at least the following genes: PCA3, PCGEMl, and PSGR; the reference fails to teach or suggest the use of all three of the genes PCA3, PCGEMl, and PSGR together as part of a 3-gene signature panel for patients of African descent, and an 
The response further discusses the teachings of Petrovics and asserts that “the reference fails to teach or suggest the use of all three of the genes PCA3, PCGEM1, and PSGR together as part of a 3-gene signature panel for patients of African descent while Petrovics 2008 concludes that "ERG performed much better in Caucasian & other men ... than in African American men," Petrovics 2008 does not suggest any of PCA3, PSGR, or PCGEM1 as being associated with detection of prostate cancer in men of African descent. Petrovics 2008 at 1-2. Accordingly, Petrovics 2008 wholly fails to teach or suggest detecting expression of a specific plurality of genes (PCA3, PSGR, and PCGEM1) in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes is selected because the patient is of African descent’.
This response has been thoroughly reviewed but not found persuasive. The instant claims 1 and 12 require detecting expression of a plurality of genes in a biological sample obtained from the African descent patient, wherein the plurality of genes is selected because the patient is of African descent. In this regard, firstly, Petrovics teaches comparing the gene expression profiles between African men and Caucasian and other men, with statistical value (see Result session of the reference). This teaching clearly indicates that Petrovics teaches selecting the gene (e.g. ERG) in the method because the patient is of different races (e.g. African and Caucasian), to discriminate gene expression among the races. Thus, the teachings of Petrovics 
In addition, by reading Petrovics, it would have been obvious one having skill in the art to have selected PSGR, PCGEM1, and PCA3 genes in a gene signature panel with ERG, that is aimed to study in prostate cancer in African descent because Petrovics teaches detecting a gene signature (that includes five genes including three recited genes with ERG) shows overexpression in prostate cancer (see page 1). The skilled artisan would have found it obvious to have included PSGR, PCGEM1, and PCA3 genes in the method to discriminate gene expression signature in prostate cancer of  African descent from other races because these genes correspond to tumor selective overexpression in prostate cancer. Accordingly, the rejection is maintained. 

(B)	With regard to the rejection over Srivastava in view of Petrovics 2004, the response first mentions the teachings of Srivastava and Petrovocis 2004 in prior office action, and asserts that ‘both independent claims 1 and 12 recite, inter alia, a step of detecting expression of a plurality of genes in a biological sample obtained from the 
	The response further asserts “one skilled in the art, based on the express teaching of Srivastava that neither PCA3 nor PSGR is over-expressed in patients of African descent, would find no motivation or suggestion therein to include PCA3 and PSGR in a gene expression profile wherein the patient is of African descent and wherein the genes are selected because the patient is of African descent” and discusses the teachings of Srivastava directed to detecting PCA3, and PSGR for Caucasian American group over African American group (e.g. para 150 and Fig 3B)  (see p 16).

This response has been thoroughly reviewed but not found persuasive because of the following reasons. First, Srivastava teaches gene expression profile specific for African descent; and gene expression specific profile for Caucasian descent that comprises PCA3 (see para 0009 and 0011). 
Particularly, Srivastava teaches “one aspect is directed to a gene expression profile that is associated with prostate cancer in a patient of African descent where the gene expression profile comprises a combination of the following genes: COL10A1, HOXC4, ESPL1, MMP9, ABCA13, PCD, HGA1, and AGSK1” and suggests to include ERG. PSA, and PCA3 in the method or in kits designed for use in diagnosing or prognosing prostate cancer in a patient of African descent (see para 0010 and 0014, para 0013, para 0017), and “the method further comprises detecting expression of one or more other genes associated with prostate cancer, including, but not limited to ERG, PSA, and PCA3” (see para 0013). This teaching of the reference show suggesting to include PCA3 in the gene panel for African descent. 
In addition, Srivastava teaches detecting PCA3 and PSGR expressions in the samples from African descent patients (see Fig 3B and Table 6), their expression levels show higher Caucasian prostate cancer in relation to African descent patients. It does not mean that PCA3 and PSGR are not overexpressed in African descent prostate 
Furthermore, instant claims 1 and 12 require detecting a gene expression profile from an African descent prostate cancer patient, and selecting the plurality of genes comprising PCA3, PCGEM1 and PSGR, because the patient is of African descent. The skilled artisan would have found it obvious to have included PSGR and PCA3 genes in a gene signature comprising a plurality of gene for African descent prostate cancer patients because the data from the teachings of Srivastava show their expressions correspond to prostate cancer in African descent. In this regard, it would have been obvious to one having skill in the art prior to the effective filing date of the invention to have selected PCA3 and PSGR in the plurality of genes selected for African descent prostate cancer patients, with the reasonable expectation of success. The expression of success need only to be reasonable, not absolute [see MPEP 2143.02 (I)]. Accordingly, the rejection is maintained.
(C)	With regard to the rejection over Srivastava in view of Petrovics 2004 and McKiernan, the response first summarizes the teachings of Srivastava, Petrovocis 2004 and McKierman in prior office action, for example “Srivastava in view of Petrovics [2004] does not explicitly describe the method of extracting mRNA from exosomes in the urine sample Office Action at 23. The Office therefore relies on McKieman as teaching the use of"exosomal RNA extracted from the urine sample in prostate cancer patients to perform urine exosome gene expression assay."
The response asserts that “As discussed above, none of claims 9, 10, or 19 (which depend directly or indirectly from independent claims 1 or 12) are rendered 
Thus, the response is directed the teachings of PCA3 and PSGR in Srivastava.
This response has been thoroughly reviewed but not found persuasive because of the following reasons. 
The answers to the response in paragraph (B) are fully incorporated here. 
Accordingly, the rejection is maintained.
11.	No claims are allowed. 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/W.T.J./Examiner, Art Unit 1634             

/JULIET C SWITZER/Primary Examiner, Art Unit 1634